                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

OMORFIA VENTURES, INC.,                            )
                                                   )
        Plaintiff                                  )
                                                   )     Case No. 3:19-cv-0794
v.                                                 )     District Judge Richardson
                                                   )     Magistrate Judge Newbern
POSH BRIDAL COUTURE, LLC, MARIE                    )
SUCHY, and DEAN SUCHY,                             )
                                                   )
       Defendants.                                 )
                                                   )

    STIPULATED ORDER DISMISSING CASE WITHOUT PREJUDICE AND
ESTABLISHING PROCEDURES FOR RE-OPENING OF CASE AND FOR ENTRY OF
                      AGREED JUDGMENT

        Come the parties, as evidenced by the signatures of their respective counsel below, and

stipulate that the parties have entered into a Settlement Agreement to resolve this case, and as part

of that Settlement Agreement, have agreed to the entry of this Order. Accordingly,

        IT IS HEREBY ORDERED that this case be dismissed without prejudice and be

administratively closed.

        IT IS FURTHER ORDERED that upon the occurrence of a default under the Settlement

Agreement, Plaintiff may file with this Court and shall serve upon Defendants a Notice of

Reopening Case and, without further notice, opportunity for Defendants to cure, hearing, motion,

application or order, shall submit an Agreed Judgment in the form stipulated to and executed by

the parties as set forth in the Settlement Agreement, for immediate entry of a judgment in favor of

Plaintiff.



                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00794 Document 43 Filed 12/14/20 Page 1 of 2 PageID #: 231
APPROVED FOR ENTRY:

/s/ J. Cole Dowsley, Jr.
J. Cole Dowsley, Jr. (TN BPR #024400)
THOMPSON BURTON PLLC
1801 West End Avenue, Suite 1550
Nashville, Tennessee 37203
615-465-6003
cole@thompsonburton.com

Counsel for Plaintiff


/s/ Steven A. Wolfe
Steven A. Wolfe (TN BPR #36623)
Matthew Brothers (TN BPR #16000)
Brothers Business Law, PLC
Nashville, Tennessee 37219
(615) 942-5168
swolfe@brothersbusinesslaw.com

Counsel for Defendants


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed on December
14, 2020, via the court’s ECF system, and a true and exact copy of the foregoing was served on
December 14, 2020 via the Court’s CM/ECF System to:

Matthew Brothers
Brothers Business Law, PLC
401 Church Street, Suite 2720
Nashville, TN 37219
mbrothers@brothersbusinesslaw.com

Steven A. Wolfe
Brothers Business Law, PLC
401 Church Street, Suite 2720
Nashville, TN 37219
swolfe@brothersbusinesslaw.com

                                           /s/ J. Cole Dowsley, Jr.
                                           J. Cole Dowsley, Jr.




                                     2
    Case 3:19-cv-00794 Document 43 Filed 12/14/20 Page 2 of 2 PageID #: 232
